UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7323


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHANNON ANDRE PETERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:07-cr-00047-BO-1; 7:11-cv-00056-BO)


Submitted:   April 30, 2013                   Decided:   May 13, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julia C. Ambrose, Wes J. Camden, BROOKS, PIERCE, MCLENDON,
HUMPHREY & LEONARD, Raleigh, North Carolina, for Appellant.
Thomas   G.  Walker,    United States  Attorney,   Jennifer  P.
May-Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shannon       Andre     Peters       appeals      the    district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.     We have reviewed the record and find no reversible

error.      Accordingly,          we      affirm        the         district       court’s

order.    United States v. Peters, Nos. 7:07-cr-00047-BO; 7:11-cv-

00056-BO (E.D.N.C. July 31, 2012).                  We note that subsequent to

the district court’s decision in this case, we decided United

States v. Powell, 691 F.3d 554 (4th Cir. 2012).                            In Powell, we

held that Carachuri-Rosendo v. Holder, 130 S. Ct. 2577 (2010),

and by extension, United States v. Simmons, 649 F.3d 237 (4th

Cir. 2011), were not retroactively applicable.                             Peters argues

that this court improperly decided Powell because it did not

recognize       that    Carachuri-Rosendo         has   substantive            applications

and   should     be     applied     retroactively       to     cases      on    collateral

review.     We decline Peters’ invitation to re-examine the court’s

previous decision in Powell.                 See United States v. Guglielmi,

819 F.2d 451, 457 (4th Cir. 1987) (holding that only an en banc

court,    not    a     subsequent      panel,    has    authority         to    overturn   a

previous panel’s published decision).                   Under Powell, the rulings

in Carachuri-Rosendo and Simmons are not applicable to Peters’

§ 2255    motion.         Therefore      the      relief     Peters       seeks     is   not

available       on   collateral      review.        Further,        the    retroactivity

issue was not included in the partial grant of a certificate of

                                             2
appealability by the district court and there was no motion for

expansion of the certificate of appealability.                See 4th Cir. R.

22(a)(2)(A).     We therefore affirm the order.

           We    deny    Peters’   motion   to    appoint       counsel.      We

dispense   with       oral   argument   because       the    facts   and   legal

contentions     are   adequately   presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        3